FILED
                              NOT FOR PUBLICATION                           DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTONIO HERNANDEZ-FLORES,                         No. 08-70497
a.k.a. George Steven Martinez,
                                                  Agency No. A098-406-553
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Antonio Hernandez-Flores, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for

cancellation of removal and voluntary departure. Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law. Hamazaspyan v. Holder,

590 F.3d 744, 747 (9th Cir. 2009). We deny in part and dismiss in part the petition

for review.

      The BIA properly concluded that Hernandez-Flores was not prejudiced by

the IJ’s failure to notify him of pre-conclusion voluntary departure at his removal

proceedings. His due process claim therefore fails. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring both error and “substantial prejudice” to

prevail on a due process challenge in removal proceedings).

      We lack jurisdiction to review the BIA’s discretionary denial of Hernandez-

Flores’ application for post-conclusion voluntary departure. See 8 U.S.C.

§§ 1252(a)(2)(B), 1229c(f).

      Hernandez-Flores’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   08-70497